Case 13-22561        Doc 104      Filed 04/22/19 Entered 04/22/19 15:46:34              Desc       Page
                                               1 of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 22561
         Walter V Metcalf

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/30/2013.

         2) The plan was confirmed on 08/05/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/05/2013, 04/20/2015, 05/19/2016, 06/01/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 02/24/2015, 11/08/2017.

         5) The case was Completed on 01/16/2019.

         6) Number of months from filing to last payment: 68.

         7) Number of months case was pending: 71.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $30,954.23.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-22561            Doc 104    Filed 04/22/19 Entered 04/22/19 15:46:34                     Desc       Page
                                                 2 of 3



Receipts:

          Total paid by or on behalf of the debtor              $66,116.98
          Less amount refunded to debtor                             $0.14

NET RECEIPTS:                                                                                     $66,116.84


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                   $1,781.00
    Court Costs                                                                 $0.00
    Trustee Expenses & Compensation                                         $2,831.07
    Other                                                                       $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $4,612.07

Attorney fees paid and disclosed by debtor:                   $2,000.00


Scheduled Creditors:
Creditor                                         Claim         Claim            Claim       Principal      Int.
Name                                   Class   Scheduled      Asserted         Allowed        Paid         Paid
Bank Of America                    Unsecured      1,650.00            NA              NA            0.00       0.00
Caliber Home Loans Inc             Secured      248,477.66    258,021.21       258,021.21           0.00       0.00
Chase                              Secured       92,765.00            NA              NA            0.00       0.00
Chase                              Secured      104,000.00            NA              NA            0.00       0.00
Department Stores National Bank    Unsecured            NA         190.97          190.97        124.84        0.00
Discover Bank                      Unsecured      7,800.00       7,679.33        7,679.33      5,020.21        0.00
FIA Card Services                  Unsecured     15,600.00     15,667.56        15,667.56     10,242.35        0.00
FIA Card Services                  Unsecured     16,100.00     16,274.33        16,274.33     10,639.02        0.00
Nationstar Mortgage LLC            Unsecured     20,000.00     21,148.00        21,148.00     13,825.08        0.00
Oak Harbor Capital LLC             Unsecured         700.00        572.00          572.00        373.93        0.00
Ocwen Loan Servicing LLC           Secured      252,161.56            NA              NA            0.00       0.00
Ocwen Loan Servicing LLC           Secured      167,813.06            NA              NA            0.00       0.00
Ocwen Loan Servicing LLC           Secured      194,073.00           0.00            0.00           0.00       0.00
Ocwen Loan Servicing LLC           Secured             0.00        400.00          400.00           0.00       0.00
Portfolio Recovery Associates      Unsecured           0.00      1,812.64        1,812.64      1,184.98        0.00
Portfolio Recovery Associates      Unsecured         225.00        119.48          119.48          78.11       0.00
Portfolio Recovery Associates      Unsecured      7,850.00       7,577.77        7,577.77      4,953.82        0.00
Portfolio Recovery Associates      Unsecured      9,300.00       8,971.87        8,971.87      5,865.18        0.00
Portfolio Recovery Associates      Unsecured      3,600.00       4,150.06        4,150.06      2,713.02        0.00
Resurgent Capital Services         Unsecured         600.00        464.27          464.27        303.51        0.00
State Farm Bank                    Unsecured            NA           0.00            0.00           0.00       0.00
State Farm Bank                    Secured        9,000.00       6,180.72        6,180.72      6,180.72        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-22561        Doc 104       Filed 04/22/19 Entered 04/22/19 15:46:34                Desc      Page
                                                3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $258,021.21              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $6,180.72          $6,180.72              $0.00
       All Other Secured                                    $400.00              $0.00              $0.00
 TOTAL SECURED:                                         $264,601.93          $6,180.72              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $84,628.28         $55,324.05              $0.00


Disbursements:

         Expenses of Administration                             $4,612.07
         Disbursements to Creditors                            $61,504.77

TOTAL DISBURSEMENTS :                                                                      $66,116.84


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/22/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
